            Case 3:18-cv-05275-RSL Document 181 Filed 05/07/21 Page 1 of 9




 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8

 9   SEAN WILSON, individually and on behalf
     of all others similarly situated,                 Civil Action No. 3:18-cv-05275-RSL
10
                           Plaintiff,
11                                                     STIPULATION AND ORDER
     vs.                                               REGARDING AGREED RIDER TO
12                                                     PROTECTIVE ORDER
     PTT, LLC, a Delaware limited liability            REGARDING THE USE AND
13   company d/b/a HIGH 5 GAMES, LLC, a                DISCLOSURE OF DISCOVERY
     Delaware limited liability company                PRODUCED BY NONPARTY
14                                                     AMAZON.COM, INC.
                          Defendant.
15                                                     NOTING DATE: May 6, 2021
16

17

18          This agreement is entered into between and among nonparty Amazon.com, Inc.
19   (“Amazon”) and Plaintiff, Sean Wilson, individually and on behalf of all others similarly
20   situated (the “Plaintiff” and together with Amazon, the “Parties”). The Parties anticipate that
21   Amazon will produce documents in this action that Amazon contends contain sensitive
22   consumer information. This agreement is intended to supplement the protective orders entered
23   by the Court on September 19, 2018 (ECF No. 51) and March 8, 2019 (ECF No. 62)
24   (collectively, “Protective Order”).
25          Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds good
26   cause for the following Agreed Rider To Protective Order Regarding The Use And Disclosure
27   Of Discovery Produced By Nonparty Amazon.com, Inc. (the “Rider”).
                                                                                          E DELSON PC
     STIPULATION AND ORDER - 1                                           350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                              Tel: 312.589.6370 • Fax: 312.589.6378
            Case 3:18-cv-05275-RSL Document 181 Filed 05/07/21 Page 2 of 9



            PURPOSES AND LIMITATIONS
 1
            Amazon Protected Material designated under the terms of this Rider shall be used by
 2
     Class Counsel and/or the Notice Administrator, as set forth herein, solely for the purpose of
 3
     providing notice to Damages Class Members and other uses expressly contemplated by this
 4
     Rider. Amazon Protected Material shall not be used directly or indirectly for any other
 5
     purpose whatsoever.
 6
            DEFINITIONS
 7
             “Amazon Protected Material” means any discovery produced by Amazon in
 8
     this case and any other materials agreed upon in writing between the Parties.
 9
             “Damages Class Member” means all persons in Washington who made in-game
10
     purchases within the application associated with Amazon Standard Identification Number
11
     (“ASIN”) B017WKUGQI after April 9, 2014.
12
            “Lifetime Spending Amount” means a Damages Class Member’s all-time
13
     spending amount with respect to in-game purchases within the application associated
14
     with ASIN B017WKUGQI.
15
            “Class Counsel” means Plaintiff’s attorneys representing them in this case.
16
            “Notice Administrator” means Heffler Claims Group or any professional class action
17
     administrator otherwise approved by this Court.
18
              “Final Disposition” occurs after an order, mandate, or dismissal finally terminating
19
     the above-captioned action with prejudice, including all appeals.
20
            COMPUTATION OF TIME
21
            The computation of any period of time prescribed or allowed by this Rider shall be
22
     governed by the provisions for computing time set forth in Federal Rule of Civil Procedure 6.
23
            SCOPE
24
            The protections conferred by this Rider cover not only the Amazon Protected Material
25
     governed by this Rider as addressed herein, but also any information copied or extracted
26
     therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,
27

                                                                                           E DELSON PC
     STIPULATION AND ORDER - 2                                            350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                               Tel: 312.589.6370 • Fax: 312.589.6378
            Case 3:18-cv-05275-RSL Document 181 Filed 05/07/21 Page 3 of 9




 1   conversations, or presentations by Class Counsel in court or in any other settings that might
 2   reveal Amazon Protected Material.
 3          DURATION
 4          Even after the termination of this case, the confidentiality obligations imposed by this

 5   Rider shall remain in effect until Amazon agrees otherwise in writing or a court order

 6   otherwise directs, subject to the Final Disposition clause herein.

 7          ACCESS TO AMAZON PROTECTED MATERIAL

 8          Basic Principles. All Amazon Protected Material shall be used solely for the purpose of

 9   providing notice to Damages Class Members, the calculation, prosecution, and any ultimate

10   payment of Damages Class Members’ claims, and other uses expressly agreed upon with

11   Amazon in writing. Amazon Protected Material shall not be used for any other purpose

12   whatsoever, including without limitation in any other litigation or any business or competitive

13   purpose or function. Amazon Protected Material shall not be provided, distributed, disclosed,

14   or made available to anyone except as expressly provided in this Rider.

15          Secure Storage, No Export. Amazon Protected Material must be stored and

16   maintained at a location in the United States and in a secure manner that ensures that access

17   is limited to the persons authorized under this Rider. To ensure compliance with applicable

18   United States Export Administration Regulations, Amazon Protected Material may not be

19   exported outside the United States.

20          Limitations. Nothing in this Rider shall restrict in any way Amazon’s use or

21   disclosure of its own Amazon Protected Material.

22          Designation. For the avoidance of doubt, in all circumstances not specifically

23   addressed by this Rider, all Amazon Protected Material shall be treated as if designated

24   “CONFIDENTIAL” under the Protective Order regardless of whether the Amazon Protected

25   Material has been stamped or marked in accordance with that Order.

26          USE OF PROTECTED MATERIAL
27          Amazon will produce certain Amazon Protected Materials as set forth herein.

                                                                                           E DELSON PC
     STIPULATION AND ORDER - 3                                            350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                               Tel: 312.589.6370 • Fax: 312.589.6378
             Case 3:18-cv-05275-RSL Document 181 Filed 05/07/21 Page 4 of 9




 1           Disclosure to Notice Administrator and Class Counsel.
 2           To the extent Amazon is in possession of such information, Amazon will produce
 3   directly to the Notice Administrator and Class Counsel: (a) a list of all Damages Class
 4   Members, their Lifetime Spending Amounts, and their email addresses and, in addition, (b)
 5   for Damages Class Members whose Lifetime Spending Amounts exceed $100, their
 6   physical mailing addresses and phone numbers. Unless otherwise ordered by the Court or
 7   authorized through the prior written consent of Amazon, the Notice Administrator and Class
 8   Counsel may disclose these Amazon Protected Materials only to members of the Notice
 9   Administrator’s staff or Class Counsel’s staff, or to any copying, clerical or other support
10   services working at the direction of the Notice Administrator, to whom disclosure is
11   reasonably necessary for the uses expressly set forth in this Rider, provided that each such
12   person to whom disclosure is made must first agree to be bound by the provisions of this
13   Rider by signing a copy of Exhibit A.
14           Disclosure to Individual Damages Class Members
15           Nothing in this section is intended to restrict the Notice Administrator or Class Counsel
16   from disclosing to a Damages Class Member any Amazon Protected Material that specifically
17   relates to that individual.
18           CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL
19           This Rider does not provide a mechanism for Plaintiff to challenge the designation

20   or protected status of Amazon Protected Materials. Any such challenges may be made

21   pursuant to the Protective Orders already entered in this case.

22           SUBPOENAS OR COURT ORDERS
23           If at any time Amazon Protected Material is subpoenaed by any court, arbitral,

24   administrative, or legislative body, the party to whom the subpoena or other request is

25   directed shall immediately give prompt written notice thereof to Amazon and to its counsel

26   and shall provide Amazon with an opportunity to move for a protective order regarding the

27   production of Amazon Protected Materials implicated by the subpoena.

                                                                                            E DELSON PC
     STIPULATION AND ORDER - 4                                             350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                                Tel: 312.589.6370 • Fax: 312.589.6378
             Case 3:18-cv-05275-RSL Document 181 Filed 05/07/21 Page 5 of 9



             FILING PROTECTED MATERIAL
 1
             Absent written permission from Amazon or a court order secured after appropriate
 2
     notice to all interested persons, Plaintiff may not publicly file (i.e., file without a motion to
 3
     seal) or disclose in the public record any Amazon Protected Material.
 4
             INADVERTENT DISCLOSURE NOT AUTHORIZED BY ORDER
 5
             In the event of a disclosure of any Amazon Protected Material pursuant to this Rider
 6
     to any person or persons not authorized to receive such disclosure under this Rider, the party
 7
     responsible for having made such disclosure, and each party with knowledge thereof, shall
 8
     immediately notify counsel for Amazon and provide all known relevant information
 9
     concerning the nature and circumstances of the disclosure. The responsible disclosing party
10
     shall also promptly take all reasonable measures to retrieve the improperly disclosed
11
     Amazon Protected Material and to ensure that no further or greater unauthorized disclosure
12
     and/or use thereof is made.
13
             Unauthorized or inadvertent disclosure does not change the status of Amazon
14
     Protected Material or waive the right to hold the disclosed document or information as
15
     Protected.
16
             FINAL DISPOSITION
17
             Not later than ninety (90) days after closure of the Final Disposition of this case, Class
18
     Counsel and the Notice Administrator shall return all Amazon Protected Material to
19
     Amazon’s outside counsel or destroy the Amazon Protected Material, at the option of
20
     Amazon.
21
             Upon Amazon’s request, Plaintiff and the Notice Administrator shall certify in
22
     writing that all such materials have been returned to counsel for Amazon or destroyed.
23
             MISCELLANEOUS
24
             Termination of Matter and Retention of Jurisdiction. The Parties agree that the terms of
25
     this Rider shall survive and remain in effect after the Final Disposition of the Actions. The
26

27

                                                                                              E DELSON PC
     STIPULATION AND ORDER - 5                                               350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                                  Tel: 312.589.6370 • Fax: 312.589.6378
             Case 3:18-cv-05275-RSL Document 181 Filed 05/07/21 Page 6 of 9




 1   Court shall retain jurisdiction after Final Disposition of the matter to hear and resolve any

 2   disputes arising out of this Rider.

 3          Successors. This Rider shall be binding upon the Parties, their attorneys, and their

 4   successors, executors, personal representatives, administrators, heirs, legal representatives,

 5   assigns, subsidiaries, divisions, employees, agents, retained consultants and experts, and any

 6   persons or organizations over which they have direct control.

 7          Modification by Court. This Rider is subject to further court order based upon public

 8   policy or other considerations, and the Court may modify this Rider sua sponte in the interests

 9   of justice. The United States District Court for the Western District of Washington is

10   responsible for the interpretation and enforcement of this Rider. All disputes concerning

11   Amazon Protected Material, however designated, produced under the protection of this Rider

12   shall be resolved by the United States District Court for the Western District of Washington.

13          Representation and Agreements Regarding Production. The Parties agree to meet and

14   confer in good faith regarding the timing of the production. Amazon anticipates that it will

15   complete production of the Amazon Confidential Information to the Notice Administrator and

16   Class Counsel as set forth herein on or before June 4, 2021.

17
                     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18

19

20
     DATED:         May 6, 2021                    /s/ Todd Logan
21                                                 Todd Logan
                                                   tlogan@edelson.com
22
                                                   EDELSON PC
23                                                 150 California Street, 18th Floor
                                                   San Francisco, California 94111
24                                                 Attorney for Plaintiff, Sean Wilson
25   DATED:         May 6, 2021                    /s/ Alexander G. Tievsky
26                                                 Alexander G. Tievsky, WSBA #57125
                                                   atievsky@edelson.com
27

                                                                                            E DELSON PC
     STIPULATION AND ORDER - 6                                             350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                                Tel: 312.589.6370 • Fax: 312.589.6378
           Case 3:18-cv-05275-RSL Document 181 Filed 05/07/21 Page 7 of 9




 1                                      EDELSON PC
                                        350 North LaSalle Street, 14th Floor
 2
                                        Chicago, Illinois 60654
 3                                      Tel: 312.589.6370/ Fax: 312.589.6378
                                        Attorney for Plaintiff, Sean Wilson
 4

 5   DATED:      May 6, 2021            /s/ James Howard
 6                                      James Howard (Bar No. 37259)
                                        JimHoward@dwt.com
 7                                      Ramie Snodgrass (Bar No. 40689)
                                        RamieSnodgrass@dwt.com
 8                                      DAVIS WRIGHT TREMAINE LLP
                                        920 Fifth Avenue, Suite 3300
 9
                                        Seattle, WA 98104-1610
10                                      Telephone: (206) 757-8137
                                        Attorneys for Non-Party, Amazon.com, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                              E DELSON PC
     STIPULATION AND ORDER - 7                               350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                  Tel: 312.589.6370 • Fax: 312.589.6378
           Case 3:18-cv-05275-RSL Document 181 Filed 05/07/21 Page 8 of 9




 1

 2

 3                                              ORDER

 4

 5
           PURSUANT TO STIPULATION, IT IS SO ORDERED
 6

 7         Dated this 7th day of May, 2021.
 8

 9
                                              Robert S. Lasnik
10                                            United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                                    E DELSON PC
     STIPULATION AND ORDER - 8                                     350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                        Tel: 312.589.6370 • Fax: 312.589.6378
            Case 3:18-cv-05275-RSL Document 181 Filed 05/07/21 Page 9 of 9




 1                                              EXHIBIT A

 2                   ACKNOWELDGEMENT AND AGREEMENT TO BE BOUND

 3

 4   I, ____________________________________, acknowledge and declare that I have received a

 5   copy of the Agreed Rider to the Protective Order Regarding the Use and Disclosure of Discovery

 6   Produced by Nonparty Amazon.com, Inc. (the “Rider”) in Sean Wilson, et al. v. PTT, LLC d/b/a

 7   High 5 Games, LLC, Case No. 3:18-cv-05275-RSL (W.D. Wash. filed Apr. 6, 2018). Having

 8   read and understood the terms of the Rider, I agree to be bound by the terms of the Rider and

 9   consent to the jurisdiction of the United States District Court, Western District of Washington for

10   the purpose of any proceeding to enforce the terms of the Rider.

11

12

13   Printed name: ___________________________________

14   Company/ Firm: ________________________________

15

16   Signature: _________________________________________________

17   Date: ________________________

18   City and State were sworn and signed: _______________________________

19

20

21

22

23

24

25

26

27

                                                                                            E DELSON PC
     STIPULATION AND ORDER - 9                                             350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                                Tel: 312.589.6370 • Fax: 312.589.6378
